                 Case 15-42082                    Doc 27             Filed 01/10/19 Entered 01/10/19 15:24:34           Desc Main
                                                                       Document     Page 1 of 3


Fill in this information to identify the case:


Debtor 1: Josephine Sirico-Fuscone

Debtor 2:
                (Spouse, if filing)

United States Bankruptcy Court for the: Northern District of Illinois

Case number 15-42082


Form 4100R
Response to Notice of Final Cure Payment                                                                                                 10/15
According t o Bankruptcy Rule 3002.1(g) , t he creditor responds t o the trust ee’s notice of final cure payment .


Part 1:          Mortgage Information

Name of Creditor: W ells Fargo Bank, N.A.                                                       Court Claim No.

Last four digits of any number you use to identify the debtor's account: XXXXXX3589

Property Address:                     312 Tanoak Lane
                                      Number     Street


                                      Naperville, IL 60540
                                      City                   State      ZIP Code



Part 2:          Prepetition Default Payments

Check one:

      Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim

      Creditor disagrees that debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim.
      Creditor asserts that the total prepetition amount remaining unpaid as the date of this response is:     $__________



Part 3:          Postpetition Default Payments

Check one:

      Creditor states the debtor(s) are current with all Postpetition payments consistent with § 1322 (b)(5) of the Bankruptcy Code,
      including all fees, charges, expenses, escrow and costs.

      The next Postpetition payment from the debtor (s) is due on:

      Creditor states the debtor(s) are not current on all postpetition payments consistent with § 1322 (b)(5) of the Bankruptcy Code,
      including all fees, charges, expenses, escrow and costs.

      Creditor asserts that the total amount remaining unpaid as of the date of this response is:
      a.   Total postpetition ongoing payments due:                                                            (a)      $4,728.48
      b.   Total fees, charges, expenses, escrow, and costs outstanding:                                     + (b)          $0.00
      c.   Total. Add lines a and b.                                                                           (c)      $4,728.48

      Creditor asserts that the debtor(s) are contractually obligated
      for the postpetition payment(s) that first became due on: 11/01/2018
                  Case 15-42082               Doc 27        Filed 01/10/19 Entered 01/10/19 15:24:34                             Desc Main
                                                              Document     Page 2 of 3


Debtor 1: Josephine Sirico-Fuscone                                               Case number (if known): 15-42082
           First Name      Middle Name         Last Name


Part 4:           Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are not current
with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach an itemized payment
history disclosing the following amounts from the date of the bankruptcy filing through the date of this response:

    all payments received;
    all fees, costs, escrow, and expenses assessed to the mortgage; and
    all amounts the creditor contends remain unpaid.



Part 5:           Sign Here

The person completing this response must sign it. The response must be filed as a supplement to the creditor’s proof of claim.

Check the appropriate box:

     I am the creditor.
     I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this response is true and correct
to the best of my knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different
from the notice address listed on the proof of claim to which this response applies.

X        /s/ Mike Burke                                                                  Date 01/10/2019
                                         Signature

Print:                  Mike Burke                                                       Title Attorney
                        First Name          Middle Name       Last Name

Company                 Shapiro Kreisman & Associates, LLC

Address                 2121 Waukegan Road, Suite 301
                        Number     Street

                        Bannockburn, IL 60015
                        City                               State ZIP Code
Phone                   (847) 291-1717                                                   Email
                Case 15-42082            Doc 27        Filed 01/10/19 Entered 01/10/19 15:24:34                              Desc Main
                                                         Document     Page 3 of 3


Debtor 1: Josephine Sirico-Fuscone                                             Case number (if known): 15-42082
         First Name     Middle Name      Last Name




                                                           Certificate of Service
I hereby certify that a copy of the foregoing Response to Notice of Final Cure Payment was served on the parties listed below by postage prepaid
U.S. Mail, First Class or served electronically through the Court's ECF System at the e-mail address registered with the court on

Date:    January 10, 2019

Chapter 13 Trustee: Glenn B. Stearns

Trustee Address: 801 Warrenville Road, Suite 650, Lisle, IL 60532

Trustee Email:

Debtor’s Counsel Name: Edgar Petti

Debtor’s Counsel Address: 22 S 4th St, Ste B, Geneva, IL 60134

Debtor’s Counsel Email: epetti@pettimurphylaw.com


Debtor 1 Name: Josephine Sirico-Fuscone

Debtor 2 Name:

Debtor’s Mailing Address: 312 Tanoak Lane, Naperville, IL 60540

Debtor Email:

                                                                               __/s/ Mike Burke___________________________________
                                                                               Mike Burke
